       Case 1:19-cv-09525-ALC-SLC Document 27 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                         10/23/2020
SOUTHERN DISTRICT OF NEW YORK

 KIMU JOHNSON,

                                  Plaintiff,
                                                                1:19-cv-09525 (ALC)
                      -against-
                                                                Order
 PORT AUTHORITY TRANS HUDSON
 CORP.,

                                  Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       On October 23, 2020 at 11:30 A.M., the Court held a telephone status conference with the

Parties. The Parties are hereby ORDERED to submit a joint status report by November 6, 2020

providing details regarding how the Parties would like to proceed with the litigation.

SO ORDERED.

Dated: October 23, 2020                                ___________________________________
       New York, New York                                   ANDREW L. CARTER, JR.
                                                            United States District Judge
